DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of the Claims
Claims 17, 23-28, 34 and 37 are pending.
Claims 17, 23-28, 34 and 37 are examined herein.
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 27 and 51. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 23, 24, 26, 27, 34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims a method for altering a plant phenotype comprising reducing or abolishing the expression of a nucleic acid sequence encoding a NGAL2 polypeptide or reducing or abolishing the activity of a NGAL2 polypeptide, or reducing or abolishing the expression of a nucleic acid sequences encoding a NGAL3 polypeptide, or reducing or abolishing the activity of a NGAL3 polypeptide, or reducing or abolishing the expression of nucleic acid sequences encoding NGAL2 and NGAL3 polypeptides or reducing or abolishing the activity of a NGAL2 and NGAL3 polypeptide, relative to a control plant.
	Applicant describes the NGAL2 polypeptide from Arabidopsis thaliana (encoded by the SOD7 gene) and the genomic and mRNA sequence encoding it.  Applicant further describes the sequences of 12 polypeptides described as homologues from various plants and provides a partial alignment of the sequences of the polypeptides.  (SEQ ID NO:1-3, 260-272, Figure 12).  The instant disclosure defines NGAL2 and NGAL3 polypeptides broadly – “A NGAL2 or NGAL3 polypeptide as described in the various aspects of the invention has a characteristic domain structure as explained below. A NGAL2 OR NGLA3 polypeptide as described in the various aspects of the invention comprises a B3 DNA binding domain which has the structure shown in figure 12.” and “A NGAL2 OR NGAL3 polypeptide as described in the various aspects of the invention also comprises a transcriptional repression motif shown in figure 12”.  (Specification p. 12).  Applicant describes mutants of the sod7 gene Arabidopsis thaliana that result in phenotypes including increased seed size.  (Specification o. 40-49).  Applicant describes mutating what appear to be polypeptides related to NGAL2/NGAL3 in rice using CRISPR, although the results of said mutation were not reported by the time of filing.  (Specification p. 49-50).  
With respect to homologues, the instant disclosure provides as follows:  “The term homologue as used herein also designates an AtSOD7 and/or AtNGAL3 orthologue from other plant species. A homologue of AtNGAL2 or AtNGAL3 polypeptide respectively has, in increasing order of preference, at least 25%, 26%,27%, 28%, 29%, 30%, 31%, 32%, 33%, 34%, 35%, 36%, 37%, 38%, 39%, 40%, 41%,42%, 43%, 44%, 45%, 46%, 47%, 48%, 49%, 50%, 51%, 52%, 53%, 54%, 55%, 56%,57%, 58%, 59%, 60%, 61%, 62%, 63%, 64%, 65%, 66%, 67%, 68%, 69%, 70%, 71%,72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or at least 99% overall sequence identity to the amino acid represented by SEQ ID NO: 3 or 5 respectively. Preferably, overall sequence identity is at least 70%, 71%, 72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99%, most preferably 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or at least 99%.” (Specification p. 14).   
With respect to functional variants the instant disclosure provides as follows:  “The terms “functional variant” or “functional part “as used herein, for example with reference to SEQ ID NOs:1, 2 or 3, or SEQ ID NOs: 4 or 5 refers to a variant gene or polypeptide sequence or part of the gene or polypeptide sequence which retains the biological function of the full non-variant SOD7/NGAL2 or NGAL2/NGAL3 sequence, that is regulation of seed size. Such sequences complement the Atsod7-1D mutant or Atngal3 mutant respectively.”  (Specification p. 13).   
	With respect to Claims 17, 23, 24, 26, 27, 34 and 37, Applicant does not describe the genus of NGAL2 polypeptides or functional variant or homologue thereof, including SOD7 homologues.  The recited genera encompass polypeptides with the B3 and repressor domains (at some percent identity) that have the function of “NGAL2 polypeptides” in accord with the teachings of the instant disclosure – regulating seed size.  (Specification p. 13).  However, Applicant has not described the recited genera sufficiently such that one of ordinary skill in the art could identify those polypeptides that comprise the basic structural characteristics (B3 and repressor domains) that are NGAL2 polypeptides from those that are not.  Ikeda et al. (Plant and cell physiology 50.5 (2009): 970-975) teaches that there are several transcription factors in Arabidopsis thaliana that have B3 and the repressor domain that are specified by the instant disclosure but it is unclear what specific biological functions the transcription factors regulate (other than being repressors). (p. 972 right col. ¶ 3, Table 1).  The teachings of Ikeda et al. show that mere inclusion of a B3 and repressor domain is insufficient to identify “NGAL2” polypeptides in different plants, as these domains appear to be generic to multiple different transcription factors.  Given the dearth of any structure-function relationship in the instant description of the invention, one of ordinary skill could not tell by sequence alone whether the polypeptides identified by Ikeda et al. are NGAL2 polypeptides, having the requisite seed size regulatory function.  The limited species described by Applicant are insufficient to describe the recited genera because the genera encompass NGAL2 polypeptides, variants and homologues thereof from all plants and as such the genera are very large.
With respect to Claims 17, 23-28, 34 and 37, Applicant fails to adequately describe the genus of methods by which NGAL2 and/or NGAL3 activity can be reduced or abolished.  The reduction or abolition of NGAL2 and/or NGAL3 activity is an essential element of the claims.  The claims encompass reduction or abolition of NGAL2 and/or NGAL3 activity by any mechanism, including modulation of upstream regulators of NGAL2 and/or NGAL3 expression.  A search of the prior art reveals a dearth of teachings concerning the regulation of NGAL2 and/or NGAL3 expression and the instant disclosure fails to remedy this deficiency.  While Claims directed to reduction or abolition by means directly targeting the coding sequences of NGAL2 and/or NGAL3 are reasonably described in view of the teachings of the prior art, Applicant has failed to describe the genus of methods as claimed.  The limited examples of reducing activity of NGAL2 and/or NGAL3 by mutation are insufficient to describe the recited genus of methods.  
Hence, Applicant has not, in fact, described the recited genera within the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Claims 17, 23, 24, 26, 27, 34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the steps of the invention by suppressing or mutating the sequences taught by the instant disclosure, does not reasonably provide enablement for making plants across the claimed scope.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims a method for altering a plant phenotype comprising reducing or abolishing the expression of a nucleic acid sequence encoding a NGAL2 polypeptide or reducing or abolishing the activity of a NGAL2 polypeptide, or reducing or abolishing the expression of a nucleic acid sequences encoding a NGAL3 polypeptide, or reducing or abolishing the activity of a NGAL3 polypeptide, or reducing or abolishing the expression of nucleic acid sequences encoding NGAL2 and NGAL3 polypeptides or reducing or abolishing the activity of a NGAL2 and NGAL3 polypeptide, relative to a control plant.
	Applicant describes the NGAL2 polypeptide from Arabidopsis thaliana (encoded by the SOD7 gene) and the genomic and mRNA sequence encoding it.  Applicant further describes the sequences of 12 polypeptides described as homologues from various plants and provides a partial alignment of the sequences of the polypeptides.  (SEQ ID NO:1-3, 260-272, Figure 12).  The instant disclosure defines NGAL2 and NGAL3 polypeptides broadly – “A NGAL2 or NGAL3 polypeptide as described in the various aspects of the invention has a characteristic domain structure as explained below. A NGAL2 OR NGLA3 polypeptide as described in the various aspects of the invention comprises a B3 DNA binding domain which has the structure shown in figure 12.” and “A NGAL2 OR NGAL3 polypeptide as described in the various aspects of the invention also comprises a transcriptional repression motif shown in figure 12”.  (Specification p. 12).  Applicant describes mutants of the sod7 gene Arabidopsis thaliana that result in phenotypes including increased seed size.  (Specification o. 40-49).  Applicant describes mutating what appear to be polypeptides related to NGAL2/NGAL3 in rice using CRISPR, although the results of said mutation were not reported by the time of filing.  (Specification p. 49-50).   
With respect to homologues, the instant disclosure provides as follows:  “The term homologue as used herein also designates an AtSOD7 and/or AtNGAL3 orthologue from other plant species. A homologue of AtNGAL2 or AtNGAL3 polypeptide respectively has, in increasing order of preference, at least 25%, 26%,27%, 28%, 29%, 30%, 31%, 32%, 33%, 34%, 35%, 36%, 37%, 38%, 39%, 40%, 41%,42%, 43%, 44%, 45%, 46%, 47%, 48%, 49%, 50%, 51%, 52%, 53%, 54%, 55%, 56%,57%, 58%, 59%, 60%, 61%, 62%, 63%, 64%, 65%, 66%, 67%, 68%, 69%, 70%, 71%,72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or at least 99% overall sequence identity to the amino acid represented by SEQ ID NO: 3 or 5 respectively. Preferably, overall sequence identity is at least 70%, 71%, 72%, 73%, 74%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99%, most preferably 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or at least 99%.”
With respect to functional variants the instant disclosure provides as follows:  “The terms “functional variant” or “functional part “as used herein, for example with reference to SEQ ID NOs:1, 2 or 3, or SEQ ID NOs: 4 or 5 refers to a variant gene or polypeptide sequence or part of the gene or polypeptide sequence which retains the biological function of the full non-variant SOD7/NGAL2 or NGAL2/NGAL3 sequence, that is regulation of seed size. Such sequences complement the Atsod7-1D mutant or Atngal3 mutant respectively.”  (Specification p. 13).   
	With respect to Claims 17, 23, 24, 26, 27, 34 and 37, Applicant does not provide teachings sufficient to enable one of ordinary skill in the art to perform the steps of the invention across the scope of the claims without undue experimentation.  Applicant claims plants that do no express the genera of NGAL2 polypeptides, variants or homologues thereof.  The recited genera encompass polypeptides with the B3 and repressor domains (at some percent identity) that have the function of “NGAL2 polypeptides” in accord with the teachings of the instant disclosure – regulating seed size.  (Specification p. 13).  However, Applicant has not provided teachings of the recited genera sufficiently such that one of ordinary skill in the art could identify those polypeptides that comprise the basic structural characteristics (B3 and repressor domains) that are NGAL2 polypeptides from those that are not.  The structure of the genera are not predictable.   Ikeda et al. (Plant and cell physiology 50.5 (2009): 970-975) teaches that there are several transcription factors in Arabidopsis thaliana that have B3 and the repressor domain that are specified by the instant disclosure but it is unclear what specific biological functions the transcription factors regulate (other than being repressors). (p. 972 right col. ¶ 3, Table 1).  The teachings of Ikeda et al. show that mere inclusion of a B3 and repressor domain is insufficient to identify “NGAL2” polypeptides in different plants, as these domains appear to be generic to multiple different transcription factors.  Because the genera encompass NGAL2 polypeptides, variants and homologs in all plants, it would require undue experimentation to identify the polypeptides with the B3 and repressor domains that have NGAL2 function.  
With respect to Claims 17, 23-28, 34 and 37, Applicant fails to provide teaching sufficient to enable the genus of methods by which NGAL2 and/or NGAL3 activity can be reduced or abolished without undue experimentation.  The reduction or abolition of NGAL2 and/or NGAL3 activity is an essential element of the claims.  The claims encompass reduction or abolition of NGAL2 and/or NGAL3 activity by any mechanism, including modulation of upstream regulators of NGAL2 and/or NGAL3 expression.  A search of the prior art reveals a dearth of teachings concerning the regulation of NGAL2 and/or NGAL3 expression and the instant disclosure fails to remedy this deficiency.  While Claims directed to reduction or abolition by means directly targeting the coding sequences of NGAL2 and/or NGAL3 are reasonably enabled in view of the teachings of the prior art, Applicant has failed to provide teaching sufficient to enable the genus of methods as claimed.  The limited working examples of reducing activity of NGAL2 and/or NGAL3 by mutation are insufficient to describe the recited genus of methods.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 17, 23-28, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calderon-Villalobos et al. (Plant Physiology 141.1 (2006): 3-14), taken with evidence of the instant Specification.
Applicant claims a method for altering a plant phenotype comprising reducing or abolishing the expression of a nucleic acid sequence encoding a NGAL2 polypeptide or reducing or abolishing the activity of a NGAL2 polypeptide, or reducing or abolishing the expression of a nucleic acid sequences encoding a NGAL3 polypeptide, or reducing or abolishing the activity of a NGAL3 polypeptide, or reducing or abolishing the expression of nucleic acid sequences encoding NGAL2 and NGAL3 polypeptides or reducing or abolishing the activity of a NGAL2 and NGAL3 polypeptide, relative to a control plant (Claim 17), wherein the NGAL2 polypeptide comprises SEQ ID NO:3, a functional variant or homologue thereof (Claim 23), wherein the nucleic acid sequence encoding a NGAL2 polypeptide comprises SEQ ID NO: 1 or 2, a functional variant or homologue thereof (Claim 24), the method of claim 24 wherein the functional variant or homologue comprises a nucleic acid sequence as shown in SEQ ID NO: 49-145 (Claim 25), the method of Claim 17, wherein the NGAL3 polypeptide comprises SEQ ID NO: 5, a functional variant or homologue thereof (Claim 26), the method of Claim 17 wherein the NGAL3 nucleic acid sequence encoding a NGAL3 polypeptide comprises SEQ ID NO: 4, a functional variant or homologue thereof (Claim 27),  the method of claim 27 wherein the functional variant or homologue comprises one of SEQ ID NOs:49-145 (Claim 28), the method of Claim 17 wherein said phenotype is characterized by increased seed size relative to a control plant (Claim 34).
Calderon-Villalobos et al. discloses a method of transforming Arabidopsis thaliana plants with luciferase-encoding sequences (that also encode a kanamycin resistance polypeptide) to produce luciferase hybrid proteins for the purpose of quantifying protein abundance.  Calderon-Villalobos et al. discloses several Arabidopsis thaliana lines that comprise insertions in different genes.  One of the lines disclosed comprises an insertion of the luciferase sequence into the first exon of the At3g11580 gene.  Calderon-Villalobos et al. discloses that the luciferase gene fusion is expressed.  (p. 6, right col. ¶ 2 - p. 10 right col. ¶ 1, Table II).
The instant disclosure provides evidence that the At3g11580 gene is in fact the Arabidopsis thaliana SOD7 gene that encodes the NGAL2 polypeptide.  (Specification p. 4, 42-43).  The instant disclosure provides evidence that the cDNA sequence of the At3g11580 gene (SOD7) is SEQ ID NO:1 (Specification p. 57) and that the SOD7 nucleic acid encodes the NGAL2 polypeptide that has the sequence of SEQ ID NO:3 (Specification p. 59).  
Because the insertion disclosed by Calderon-Villalobos et al. is in the first exon of the At3g11580 gene, the fusion is expressed and the insertion not only encodes a luciferase polypeptide, it also encodes a kanamycin resistance polypeptide, it is reasonable to conclude that the Arabidopsis thaliana plant comprising the insertion into the At3g11580 gene no longer expresses a functional NGAL2 polypeptide. As such, Calderon-Villalobos et al. anticipates the claims.  
Claims 25-28 recite mere further limitations of members of a Markush grouping that are listed in the alternative to members anticipated by the prior art as set forth previously herein, and as such the claims are properly rejected herein.  
Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rock et al. (US 20050193443 A1).
Applicant claims a vector comprising SEQ ID NO: 1, 2 or 3 or a functional variant or homolog thereof. (Claim 37)
	Rock et al. discloses a vector for plant transformation comprising Rock et al. SEQ ID NO:63. (Claims 1, 10).  An alignment between the instant SEQ ID NO:1 and Rock et al. SEQ ID NO:63, showing 100% identity is as follows:
Query Match             100.0%;  Score 804;  DB 11;  Length 804;
Best Local Similarity   100.0%;  
Matches  804;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTCAGTCAACCATTACCACAACACTCTCTCGTTGCATCATCACCACCAAAACGACGTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTCAGTCAACCATTACCACAACACTCTCTCGTTGCATCATCACCACCAAAACGACGTA 60

Qy         61 GCTATAGCACAACGAGAGTCTTTGTTCGAGAAATCACTCACACCAAGCGACGTCGGAAAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCTATAGCACAACGAGAGTCTTTGTTCGAGAAATCACTCACACCAAGCGACGTCGGAAAG 120

Qy        121 CTAAACCGCTTAGTCATACCAAAACAACACGCCGAGAAATACTTCCCTCTCAATAATAAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTAAACCGCTTAGTCATACCAAAACAACACGCCGAGAAATACTTCCCTCTCAATAATAAT 180

Qy        181 AATAATAATGGCGGCAGCGGAGATGACGTGGCGACGACGGAGAAAGGGATGCTTCTTAGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AATAATAATGGCGGCAGCGGAGATGACGTGGCGACGACGGAGAAAGGGATGCTTCTTAGC 240

Qy        241 TTCGAGGATGAGTCAGGCAAGTGTTGGAAATTCAGATACTCTTATTGGAACAGTAGCCAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTCGAGGATGAGTCAGGCAAGTGTTGGAAATTCAGATACTCTTATTGGAACAGTAGCCAA 300

Qy        301 AGCTACGTGTTGACCAAAGGATGGAGCAGGTACGTCAAAGACAAACACCTCGACGCAGGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AGCTACGTGTTGACCAAAGGATGGAGCAGGTACGTCAAAGACAAACACCTCGACGCAGGC 360

Qy        361 GACGTTGTTTTCTTTCAACGTCACCGTTTTGATCTCCATAGACTCTTCATTGGCTGGCGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GACGTTGTTTTCTTTCAACGTCACCGTTTTGATCTCCATAGACTCTTCATTGGCTGGCGG 420

Qy        421 AGACGCGGTGAAGCTTCTTCCTCTCCCGCTGTCTCCGTTGTGTCTCAAGAAGCTCTAGTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AGACGCGGTGAAGCTTCTTCCTCTCCCGCTGTCTCCGTTGTGTCTCAAGAAGCTCTAGTT 480

Qy        481 AATACGACGGCGTATTGGAGCGGCTTGACTACACCTTATCGTCAAGTACACGCGTCAACT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AATACGACGGCGTATTGGAGCGGCTTGACTACACCTTATCGTCAAGTACACGCGTCAACT 540

Qy        541 ACTTACCCTAATATTCACCAAGAGTATTCACACTATGGCGCCGTCGTTGATCATGCTCAG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ACTTACCCTAATATTCACCAAGAGTATTCACACTATGGCGCCGTCGTTGATCATGCTCAG 600

Qy        601 TCGATACCACCGGTGGTCGCAGGTAGCTCGAGGACGGTGAGGCTTTTTGGCGTGAACCTC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TCGATACCACCGGTGGTCGCAGGTAGCTCGAGGACGGTGAGGCTTTTTGGCGTGAACCTC 660

Qy        661 GAATGTCATGGTGATGCCGTCGAGCCACCACCGCGTCCTGATGTCTATAATGACCAACAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GAATGTCATGGTGATGCCGTCGAGCCACCACCGCGTCCTGATGTCTATAATGACCAACAC 720

Qy        721 ATTTACTATTACTCAACTCCTCATCCCATGAATATATCATTTGCTGGGGAAGCATTGGAG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ATTTACTATTACTCAACTCCTCATCCCATGAATATATCATTTGCTGGGGAAGCATTGGAG 780

Qy        781 CAGGTAGGAGATGGACGAGGTTGA 804
              ||||||||||||||||||||||||
Db        781 CAGGTAGGAGATGGACGAGGTTGA 804
As such, the claim is anticipated by Rock et al.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES LOGSDON/Primary Examiner, Art Unit 1662